United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 16, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-20326
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

KEVIN RAY HALL,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:03-CR-7-1
                       --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Kevin Ray Hall was convicted after a jury trial of being a

felon in possession of a firearm.   We previously remanded to the

district court for resentencing, and Hall appeals from that

proceeding.

     Hall argues, relying on Blakely v. Washington, 124 S. Ct.
2531 (2004), that the district court plainly erred by increasing

his offense level by two levels based on the district court’s

finding that the firearm had been stolen.     He also contends that


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-20326
                                 -2-

the evidence presented at trial was insufficient to establish

that the firearm that he possessed traveled in or affected

interstate commerce.   Hall concedes that these arguments are

foreclosed but raises them to preserve further review.

     In United States v. Pineiro, 377 F.3d 464, 465-66 (5th Cir.

2004), petition for cert. filed (U.S. July 14, 2004) (No. 04-

5263), this court held that Blakely does not apply to the federal

sentencing guidelines.   Therefore, Hall’s sentencing argument is

foreclosed.

     Hall unsuccessfully raised the interstate commerce issue in

his prior appeal.   See United States v. Hall, No. 03-20573 (5th

Cir. Feb. 12, 2004) (unpublished).   This issue is barred by the

law of the case doctrine.   See United States v. Lee, 358 F.3d
315, 320 (5th Cir. 2004).

     AFFIRMED.